 


110 HRES 920 IH: Amending the Rules of the House of Representatives to strengthen the earmark point of order.
U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 920 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2008 
Mr. Marshall submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to strengthen the earmark point of order. 
 
 
 That (a) this resolution may be cited as the Additional Earmark Disclosure Resolution.  
(b)Clause 9(a) of rule XXI of the Rules of the House of Representatives is amended by striking or at the end of subparagraph (3), by striking the period and inserting a semicolon at the end of subparagraph (4), and by adding at the end the following new subparagraphs: 
 
(5)a conference report to accompany a bill or joint resolution unless the joint explanatory statement prepared by the managers on the part of the House and the managers on the part of the Senate includes a list of congressional earmarks, limited tax benefits, and limited tariff benefits in the conference report or joint statement (and the name of any Member, Delegate, Resident Commissioner, or Senator who submitted a request to the respective House or Senate committees of jurisdiction for each respective item included in such list) that were not committed to the conference committee by either House, not in a report on such bill, or not in a report of a committee of the Senate on a companion measure, or a statement that the proposition contains no congressional earmarks, limited tax benefits, or limited tariff benefits; or 
(6)an amendment between the Houses to a bill or joint resolution unless the proponent has caused a list of congressional earmarks, limited tax benefits, and limited tariff benefits in the amendment (and the name of any Member, Delegate, Resident Commissioner, or Senator who submitted a request to the respective proponent for each respective item included in such list) that were not in a report on such bill, not in the report of a committee of the Senate on a companion measure, or not in any earlier amendment between the Houses to such bill or joint resolution, or a statement that the proposition contains no congressional earmarks, limited tax benefits, or limited tariff benefits to be printed in the congressional record prior to its consideration or to be contained in a separate part of that amendment to such bill or joint resolution.. 
 
